J-A14023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RICHARD L. MOORE AND BONNIE B.             :   IN THE SUPERIOR COURT OF
    MOORE, CO-TRUSTEES OF THE                  :        PENNSYLVANIA
    RICHARD L. MOORE LIVING TRUST              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MULLIGAN MINING, INC., AND S&K             :   No. 1497 WDA 2018
    ENERGY, INC. AND SEAN D. TAYLOR            :
                                               :
                                               :
    APPEAL OF: S&K ENERGY, INC. AND            :
    SEAN D. TAYLOR                             :


           Appeal from the Judgment Entered, September 20, 2018,
             in the Court of Common Pleas of Washington County,
                      Civil Division at No(s): 2016-1152.


BEFORE: OTT, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                          FILED OCTOBER 16, 2019

       Appellants, Sean D. Taylor and S&K Energy, Inc., appeal from the

judgment entered against them, jointly and severally, in the amount of

$34,882.99 following a bench trial. This breach of contract action arose from

Appellants’ failure to pay “roll-back taxes” assessed pursuant to the Clean and

Green Act1 as allegedly promised under a Lease of property for strip mining.

After careful and thorough review, because neither of the Appellants is

contractually or legally obligated to pay the taxes, we reverse.


____________________________________________


1 The Pennsylvania Farmland and Forest Land Assessment Act of 1974, 72
P.S. § 5490.1 et seq. commonly known as the Clean and Green Act.
J-A14023-19



       Richard L. Moore and Bonnie B. Moore were the owners of certain

property in Smith Township, Washington County, Pennsylvania. In 1980, Mr.

Moore enrolled the property in the Clean and Green program.2 The property

enjoyed preferential tax status since that time.

       In 2005, the Moores agreed to a three-year strip mining lease,

commencing May 12, 2005, and ending May 12, 2008, with Mulligan Mining,

Inc.   The MMI Lease was executed by the Moores and Sean D. Taylor,

president and sole shareholder of MMI.           The MMI Lease contained several

provisions of particular relevance. Paragraph 8 of the Lease provided:

       Operator agrees to pay any and all ad valorem taxes assessed
       against the entire Premises on account of the surface estate
       thereon, all taxes on all improvements, equipment and other
       property installed on the Premises for any year during the
       continuance of this Agreement. Operator also agrees to pay
       when due all taxes except income taxes of Owners, which may
       arise or come dues as a result of this Agreement . . . . This
       paragraph does not obligate Operator to pay real estate taxes
       which would be levied and due whether or not surface mining
       operations were taking place except that Operator shall be
       responsible to pay any "rollback" taxes which may be
       assessed should the mining operation cause Owners to lose
       their preferential tax treatment under the Agricultural Tax
       Assessment Act commonly referred to as the Clean and
       Green Law.

       Additionally, Paragraph 11 of the Lease provided:

       Operator shall not convey, assign, license, grant any contract
       rights in, or by any other method or means alienate or effect its
       exclusive rights in this Agreement whether voluntary or
       involuntary without the express written consent of Owners, which
____________________________________________


2The Clean and Green Act affords certain property preferential tax treatment
so long as it is maintained in accordance with the requirements of the Act.

                                           -2-
J-A14023-19


        consent may be conditioned, restricted or withheld in the sole and
        arbitrary discretion of Owners. This prohibition or restraint
        reserved to Owners shall be broadly construed so as to reserve to
        Owners the privilege of selection and approval of any person
        partnership, corporation or other entity to whom rights and
        privileges granted to Operator herein might become alienated, to
        any interest in this Agreement, and as to any portion of the lands
        described, which approval will not be unreasonably withheld . . .
        Operator may assign this Agreement to a corporation, partnership
        or entity in which the Operator maintains a controlling interest in
        which event Operator shall nevertheless remain personally
        responsible for all performance hereunder.

        Paragraph 13 of the Lease provided:

        This Agreement and all of its covenant terms and conditions shall
        be binding upon and shall inure to the benefit of the parties hereto
        and their respective heirs, legal representatives, successors and
        assigns.

        Between 2005 and 2008, MMI conducted strip mining activities on the

Moores’ property. The Moores never informed Washington County that this

activity was being conducted on their property and that its use had changed,

contrary to the requirements of the Clean and Green Act.3

        After mining operations ceased in late 2008, the Moores complained to

DEP about the condition of their property. In 2009, MMI began reclamation

activities on the property. During this period, Taylor sought to address the

Moores’ concerns, and told her that she did not need to contact DEP. Taylor

further stated that he would “take care of it” and that he “guaranteed the

contract”.



____________________________________________


3   72 P.S. § 5490.4(c.1).

                                           -3-
J-A14023-19



      On July 15, 2010, Taylor entered into a Stock Purchase Agreement with

Mulligan Mining Holdings, Inc., a Delaware corporation (the Holding

Company). Pursuant to this Agreement, Taylor, as the sole shareholder of

MMI, sold MMI to the Holding Company. Certain equipment, permits, leases,

contracts and other assets and responsibilities of MMI’s transferred with the

stock. Several provisions of that agreement are pertinent to the disposition

of this matter.

      Paragraph 4.15 listed the environmental permits held by MMI, including

one for the Moores’ property.

      Paragraph 4.19, listed the leases held by MMI. Notably, however, it did

not reference the Moores’ Lease.

      Under Paragraph 6.3, "Personal Guarantees", the Holding Company

agreed to indemnify Taylor for all amounts he was required to pay to a third

party in connection with specifically listed personal guarantees set forth in 6.3

of the Seller Disclosure Schedule. Included on that schedule was an Indemnity

Agreement with Rockwood Casualty Insurance Company who held the

reclamation bonds, for at least two properties, one being the subject property.

      Finally, particularly relevant to the Stock Purchase transaction, the

Holding Company funded Taylor’s buyout and acquisition of MMI with a loan

from Angus Coal and SPE NO. 1 LLC. and Angus Partners. The assets of the

the Holding Company and MMI were pledged as collateral.

      On July 21, 2010, shortly after Taylor sold MMI, Taylor established S&K

as a Pennsylvania corporation. Taylor was the sole shareholder and officer of

                                      -4-
J-A14023-19



the newly incorporated S&K.          S&K, like MMI, conducted mining and

reclamation activities.

      On December 27, 2012, the Moores, by general warranty deed,

transferred all of their right, title and interest in the property to the Berrisford

Family Partners, LP, a Pennsylvania Limited Partnership. This conveyance did

not except or reserve any rights under the MMI Lease.

      In October 2012, the Holding Company ceased operations. On March 5,

2013, S&K purchased the loan that Angus Coal had given to the Holding

Company to purchase Taylor’s stock in MMI and the company.               Sometime

thereafter, S&K foreclosed on this loan and acquired certain collateralized

assets from MMI. In particular, this included the environmental permit for the

subject property as well as other permits, two surface leases unrelated to the

subject property, and various pieces of equipment. After the transfer of this

permit to S&K in August 2013, S&K conducted some outstanding reclamation

activities required under those permits.

      On June 17, 2013, the Berrisford Family Partners, LP reconveyed the

property to the Moores as Co-Trustees of the Richard L. Moore Trust, the

plaintiff in this action. This conveyance also did not except or reserve any

rights under the MMI Lease.

      In 2015, while conducting a “systematic review”, Washington County

discovered that the subject property, now owned by the Moore Trust, had strip

mining activity on it. This activity triggered the imposition of “roll-back taxes”

by the County under the Clean and Green Act.              On October 13, 2015,

                                       -5-
J-A14023-19



Washington County notified the Moore Trust that it was imposing “roll-back

taxes” in the amount of $34,882.99 upon the subject property for violation of

Clean and Green Act. Shortly thereafter, on November 6, 2015, the Moore

Trust demanded that MMI, via correspondence to Taylor, pay these taxes.

However, no payment was made. As a result, the Moore Trust paid the taxes.

The Moore Trust subsequently filed suit on February 29, 2016, against MMI,

Taylor, and S&K for breach of the Lease. MMI never responded to the Moore

Trust’s complaint, and a default judgment was entered against it.

      Following a bench trial on the remaining claims against Taylor and S&K,

the trial court entered a decision in favor of the Moore Trust. In sum, the trial

court concluded that Taylor personally guaranteed MMI’s Lease, that S&K was

a successor of MMI, and, therefore, both were liable for MMI’s obligations

under the Lease.      Because they refused to pay the “roll-back taxes”

attributable to the strip mining activity, the trial court found that Appellants

breached the terms and conditions of the Lease, and ordered them to pay

damages, totaling $34,882.99, to the Moore Trust.

      Appellants filed a motion for post-trial relief seeking JNOV or

alternatively, a new trial, which the trial court denied. Judgment was entered

on September 20, 2018.

      Appellants timely appealed. The trial court and Appellants complied with

Pennsylvania Rule of Appellate Procedure 1925.

      Appellants raise the following issues on appeal:




                                      -6-
J-A14023-19


          I. The Trial Court erred in determining that The Moore Trust had
         standing to state a cause of action because The Moore Trust was
         not a party to, an assignee of, or a successor to the Agreement
         and therefore lacked standing to enforce the contract.

         II. The Trial Court erred in concluding that The Moore Trust's
         claims are not barred by the four-year statute of limitations
         applicable to claims arising from contractual obligations.

         III. The Trial Court erred in concluding that The Moore Trust was
         not barred by the doctrine of laches because Bonnie B. Moore and
         Richard L. Moore failed to notify the Washington County Tax
         Assessor in a timely manner that the property was being used for
         commercial purposes, thereby creating an unreasonable delay in
         the assessment of roll back taxes, which prejudiced S&K and
         Taylor.

         IV. The Trial Court erred in concluding that S&K satisfies an
         exception required to impose successor liability because The
         Moore Trust failed to satisfy the burden of proof to establish that
         S&K is a successor of [MMI], or a successor to the agreement
         entered into by [MMI] by way of de facto merger.

         V. The Trial Court erred in determining that The Moore Trust was
         not barred by the Statute of Frauds 33 P.S. §3 with respect to
         Taylor since The Moore Trustees admit there is no written
         agreement establishing that Taylor assumed the debts and
         obligations of [MMI].

         VI. The Order entered September 20, 2018, is a final judgment
         from which S&K and Taylor appealed to this Honorable Court, and
         the Washington County Prothonotary's Office confirmed that the
         judgment was entered.[4]

Appellants’ Brief at 5. Appellants ask this Court to enter judgment in their

favor.


____________________________________________


4 Upon receipt of this appeal, the Court issued an Order directing that a
judgment be entered in this matter as it did not appear that the prothonotary
below had done so. Upon further review, it is evident that judgment was
entered on September 20, 2018.           This appeal was filed thereafter.
Consequently, we need not address this issue in any detail.

                                           -7-
J-A14023-19


      Our review in a non-jury case is

      limited to a determination of whether the findings of the trial court
      are supported by competent evidence and whether the trial court
      committed error in the application of law. Findings of the trial
      judge in a non-jury case must be given the same weight and effect
      on appeal as a verdict of a jury and will not be disturbed on appeal
      absent error of law or abuse of discretion. When this Court reviews
      the findings of the trial judge, the evidence is viewed in the light
      most favorable to the victorious party below and all evidence and
      proper inferences favorable to that party must be taken as true
      and all unfavorable inferences rejected.

Hart v. Arnold, 884 A.2d 316, 330–331 (Pa. Super. 2005), appeal denied,

897 A.2d 458 (2006) (citations omitted). “The [trial] court’s findings are

especially binding on appeal, where they are based upon the credibility of the

witnesses, unless it appears that the court abused its discretion or that the

court’s findings lack evidentiary support or that the court capriciously

disbelieved the evidence.”    Id. (citations omitted).     “Conclusions of law,

however, are not binding on an appellate court, whose duty it is to determine

whether there was a proper application of law to fact by the lower court.”

Tagliati v. Nationwide Ins. Co., 720 A.2d 1051, 1053 (Pa. Super. 1998),

appeal denied, 740 A.2d 234 (1999). “With regard to such matters, our scope

of review is plenary as it is with any review of questions of law.” Id.

      We also must consider whether the trial court properly denied

Appellants’ post-trial motion seeking JNOV.      The propriety of a JNOV is a

question of law, and therefore, our scope of review is plenary. Foster v.

Maritrans, Inc., 790 A.2d 328, 330 (Pa. Super. 2002).




                                      -8-
J-A14023-19



      There are two bases upon which a JNOV can be entered; one, the

movant is entitled to judgment as a matter of law and/or two, the evidence is

such that no two reasonable minds could disagree that the outcome should

have been rendered in favor of the movant. Reott v. Asia Trend, Inc., 7

A.3d 830, 835 (Pa. Super. 2010), aff’d, 55 A.3d 1088 (Pa. 2012). With the

first, the court reviews the record and concludes that, even with all factual

inferences decided adverse to the movant, the law nonetheless requires a

verdict in his favor. Id. With the second, the court reviews the evidentiary

record and concludes that the evidence was such that a verdict for the movant

was beyond peradventure. Id.

      Moreover,

      [i]n reviewing a trial court’s decision whether [] to grant judgment
      in favor of one of the parties, we must consider the evidence,
      together with all favorable inferences drawn therefrom, in a light
      most favorable to the verdict winner.

Reott, 7 A.3d at 835. Concerning questions of credibility and weight accorded

the evidence at trial, we will not substitute our judgment for that of the finder

of fact. Eichman v. McKeon, 824 A.2d 305, 312 (Pa. Super. 2003). Thus,

when there is a question of fact to be resolved, it is within the purview of the

factfinder. Rohm & Hass Co. v. Continental Cas. Co., 732 A.2d 1236, 1248

(Pa. Super. 1999). JNOV should not be entered where evidence is conflicting

upon a material fact. Id.

      “Our standard[s] of review when considering motions for a directed

verdict and judgment notwithstanding the verdict are identical.”       Reott, 7


                                      -9-
J-A14023-19



A.3d at 835. “We will reverse a trial court's grant or denial of a [JNOV] only

when we find an abuse of discretion or an error of law that controlled the

outcome of the case.” Id.

      In their first issue, Appellants contend that the trial court erred in

concluding that the Moore Trust had standing to pursue its claim for payment

of the “roll-back taxes” under the Lease. Specifically, Appellants argue that

the Moore Trust was not a party to the Lease.          Moreover, according to

Appellants, by the time the property was transferred to the Moore Trust, the

Lease had expired, and thus no right existed to transfer to the Moore Trust

even if it was considered a successor. Appellants’ Brief at 15-16. We disagree.

      In Pennsylvania, a party who files a claim and seeks a judicial resolution

“must establish as a threshold matter that he has standing to maintain the

action.” Fumo v. City of Philadelphia, 972 A.2d 487, 496 (Pa. 2009). The

core concept of standing “is that a person who is not adversely affected in any

way by the matter he seeks to challenge is not ‘aggrieved’ thereby and has

no standing to obtain a judicial resolution of his challenge.” William Penn

Parking Garage, Inc. v. City of Pittsburgh, 346 A.2d 269, 280–81 (Pa.

1975) (plurality). “In an action based upon a contract, the complainant, to

establish standing, must plead and prove its right to sue under that

instrument.” JP Morgan Chase Bank, N.A. v. Murray, 63 A.3d 1258, 1263

(Pa. Super. 2013). “When suit is brought against the defendant by a stranger

to his contract, he is entitled to proof that the plaintiff is the owner of the

claim against him . . . . Otherwise, the defendant might find himself subjected

                                    - 10 -
J-A14023-19



to the same liability to the original owner of the cause of action in the event

that there was no actual assignment.”     Produce Factors Corp. v. Brown,

179 A.2d 919, 921 (Pa. Super. 1962). “Before a party is entitled to recover

on a lease or contract, the burden is on him to show that he has an interest

therein.” Fourtees Co. v. Sterling Equip. Corp., , 363 A.2d 1229, 1232

(Pa. Super. 1976).    A challenge to the standing of a party to maintain the

action raises a question of law. In re Milton Hershey Sch., 911 A.2d 1258

(Pa. 2006).

      Under the Lease, MMI agreed to pay “roll-back taxes” to the Moores. As

argued by Appellants, the Moore Trust was not a party to the Lease. This,

however, does not preclude the Moore Trust from having standing to bring the

instant action.

      MMI and the Moores clearly set forth their intention as to who could

enforce the terms and conditions of the Lease, including payment of any “roll-

back taxes”. Paragraph 13 of the Lease provided:

      This Agreement and all of its covenant terms and conditions shall
      be binding upon and shall inure to the benefit of the parties hereto
      and their respective heirs, legal representatives, successors and
      assigns.

(emphasis added). Based upon this provision, it is evident that MMI and the

Moores agreed that the rights and obligations under this Lease would flow to

their successors; the parties intended that a successor of either party would




                                     - 11 -
J-A14023-19



be able to enforce the terms of the Lease.5 Further, as observed by the trial

court, the Lease did not define the meaning of successor, but the common

meaning is “a person or thing that follows.”6

        Here, the Moore Trust is a successor-in-interest to the Moores.     The

Moores transferred their property, which was the subject of the Lease, to

Berrisford. Thereafter, Berrisford conveyed it to the Moore Trust. The Moore

Trust is the current owner of the property which was the subject of the Lease

and upon which the County assessed and imposed “roll-back taxes”.          This

created a lien upon the property, negatively affecting its ownership rights in

the property. Absent an agreement otherwise, the Moore Trust would have

to pay the taxes or incur the lien. Thus, the Moore Trust is a successor under

the Lease.

        Moreover, contrary to Appellants’ argument, the right to have the “roll-

back taxes” paid, did not expire with the expiration of the Lease, and was

transferable to the Moores’ successor. The trial court noted that although the

Lease was for a three year period, the Lease did not limit MMI’s obligation to

pay taxes to a particular time period. Trial Court Opinion, 8/31/18, at 10.

Rather, the Lease provided that the Operator “agrees to pay when due all

____________________________________________


5We note, as the trial court observed, that MMI was required to obtain the
Moores consent before assigning/transferring its rights under the Lease.
However, no such limitation was imposed upon the Moores.
6   “successor.” http://www.dictionary.com (last visited 8/29/19).



                                          - 12 -
J-A14023-19



taxes except income taxes of Owners which may arise or come due as a

result of this Agreement.” In particular, the Lease stated: “Operator shall be

responsible to pay any ‘rollback taxes’ which may be assessed should the

mining operation cause Owners to lose their preferential tax treatment.” This

language is very broad. Furthermore, the payment of “roll-back taxes” was

not limited to or for a specific period of time, except as provided by the Act.

Unlike the payment of other taxes under this Lease, which were payable only

for the Lease’s term, it did not limit MMI’s obligation to pay “roll-back taxes”

for only the period of 2005 to 2008. This interpretation is consistent with the

treatment of “roll-back taxes” under the Act.

      When the use of a property enrolled in the Clean and Green program

changes to a use which is inconsistent with the requirements of the Clean and

Green Act (primarily agricultural and forest) and a violation occurs, the

property loses its preferential tax treatment. The property is then subject to

penalty in the form of “roll-back taxes” plus interest. 72 P.S. 5490.5a. “Roll-

back taxes” is defined as:

      The amount equal to the difference between the taxes paid or
      payable on the basis of the valuation and the assessment
      authorized hereunder and the taxes that would have been paid or
      payable had that land been valued, assessed and taxed as other
      land in the taxing district in the current tax year, the year of
      change, and in six of the previous tax years or the number of
      years of preferential assessment up to seven.

72 P.S. § 5490.2.    Under the Lease, MMI agreed to pay “roll-back taxes”

imposed as provided for in the Act, when assessed. Thus, the lessor’s right



                                     - 13 -
J-A14023-19



to have the “roll-back taxes” paid did not expire with the expiration of the

Lease and was transferable to the Moores’ successor, here the Moore Trust.

      Furthermore, the obligation to pay the “roll-back taxes” under the Lease

was not personal to the Moores, as claimed by Appellants. Instead, it was a

covenant that ran with the land.

      The usual test for determining whether the covenant under
      consideration runs with the land seems to be that if the covenant
      in the lease will be of benefit either to the landlord or tenant by
      reason of his relation to the particular land then it touches or
      concerns the land so as to run.

Youghiogheny-Pittsburgh Coal Co. v. Carlet, 92 Pa. Super. 40 (1927).

As such, pursuant to 21 P.S. § 3, the right and claim asserted in this action,

to have the roll back taxes paid, and given under the Lease to the Moores by

MMI, transferred with the property from the Moores to Berrisfield and finally

to the Moore Trust, the plaintiff in this matter. 21 P.S. § 3 provides:

      All deeds or instruments in writing for conveying or releasing land
      hereafter executed, granting or conveying lands, unless an
      exception or reservation be made therein, shall be construed to
      include all the estate, right, title, interest, property, claim, and
      demand whatsoever, of the grantor or grantors, in law, equity, or
      otherwise howsoever, of, in, and to the same, and every part
      thereof, together with all and singular the improvements, ways,
      waters, watercourses, rights, liberties, privileges, hereditaments,
      and appurtenances whatsoever thereto belonging, or in anywise
      appertaining, and the reversions and remainders, rents, issues,
      and profits thereof.

21 P.S. § 3. The trial court correctly observed that there was no reservation

of this right or claim in either of the deeds, and therefore transferred with the

deeds.

                                     - 14 -
J-A14023-19



      Thus, as the entity aggrieved by the imposition of the “roll-back taxes”

upon its property and Appellants’ refusal to pay in accordance with the Lease,

the Moore Trust has standing to bring this action, seeking payment of the

“roll-back taxes”. We conclude that the trial court did not err on the issue of

standing.

      In their second issue, Appellants contend that the Moore Trust’s cause

of action was barred by the four-year statute of limitations, and thus, the trial

court erred. Specifically, Appellants argue that because the contract expired

in 2008 and no contract existed in 2015, there could not have been a breach

in 2015 when the Moore Trust demanded payment. Appellants’ Brief at 21.

Appellants further argue that the statute of limitations began to run in 2005

when the strip mining began and the land use changed. Id. at 23. Thus,

according to Appellants, the statute of limitations ran at the earliest in 2009,

or the latest in 2012. We disagree.

      Indisputably, this breach of contract action is governed by the four-year

statute of limitations set forth in 42 Pa.C.S.A. § 5525. Generally speaking, in

an action for breach of contract, the statute begins to run on the date the

action accrues—the date of the breach. Packer Soc. Hill Travel Agency,

Inc. v. Presbyterian Univ. of Pa. Med. Ctr., 635 A.2d 649, 652 (Pa. Super.

1993). The breach occurs when payment under the contract is demanded and

not made. Id.

      Based upon the foregoing principles, it is evident that the determination

of when the statute of limitations begins to run focuses on the point at which

                                      - 15 -
J-A14023-19



there is a breach of duty or obligation. This is also true when the “occurrence

rule”, which Appellants rely upon, applies.7 Here, “roll-back taxes” were not

assessed until October 13, 2015. Thereafter, the Moore Trust, who owned the

property upon which the taxes would be imposed, demanded payment from

MMI pursuant to its promise under the Lease. When MMI refused to pay, the

breach    occurred,     and    the   Moore     Trust’s   cause   of   action   accrued.

Consequently, contrary to Appellants’ argument, it was not the change in the

use of the property that triggered the accrual of the breach of contract action,

but rather the failure to pay in accordance with the terms of the Lease upon

demand of the Moore Trust.

       Appellants’ argument that the Moores were not reasonably diligent in

learning of the assessment sooner because they failed to report the property’s

change in use as required under the Act, is likewise unpersuasive.                First,

argument is usually asserted when a plaintiff argues application of the

discovery rule. Here, however, the Moore Trust did not raise it. Moreover,

again, the inquiry of whether a plaintiff was reasonable in discovering his

injury goes to the reasonableness of discovering the breach itself by the

contracting party, not an event which might have triggered a breach.

       Furthermore, we find no authority, and Appellants cite none, for the

proposition that the statute of limitations began to run when the Lease
____________________________________________


7 We note that the “occurrence rule” has typically been applied in legal
malpractice cases. In those cases, under this rule, the cause of action accrues
when the attorney failed to perform as required, i.e., the breach of duty,
rather than when the client incurs an actual loss.

                                          - 16 -
J-A14023-19



expired.    Had the obligation breached been of a different nature, we might

agree. However, because no taxes became due and owing until the county

assessed the “roll-back taxes”, no breach of contract had yet occurred. Once

the “roll-back taxes” were imposed, and the Moore Trust demanded payment

and was refused, the four-year statute of limitations began to run.

Consequently, we conclude that the trial court did not err when it held that

the Moore Trust’s claim was timely and could proceed.

      In their third issue, Appellants contend that the trial court erred in

concluding that the doctrine of laches did not apply. Specifically, they argue

that the Moores failed to notify the Washington County Tax Assessor in a

timely manner that the property was being used in violation of the Clean and

Green Act.     By failing to do so, the Moores unreasonably delayed the

imposition of the “roll-back taxes” and prejudiced the Appellants.          Thus,

according to Appellants, the Moore Trust’s claim is barred by laches.         We

disagree.

      Independent of a limitations period, an action may be dismissed on the

basis of laches. Unlike the statute of limitations,

      the application of the equitable doctrine of laches does not depend
      upon the passage of a definite period of time but whether, under
      the circumstances, the complaining party's lack of diligence has
      prejudiced another's rights. The doctrine of laches may apply
      whenever the position or rights of a party who objects to a review
      have been so prejudiced by the length of time and inexcusable
      delay, together with attendant facts and circumstances, that it
      would be an injustice for the court to grant the relief sought.




                                     - 17 -
J-A14023-19



33 Standard Pennsylvania Practice 2d Effect of laches § 158:184 (footnotes

omitted).

        In reviewing this issue, we recognize that the Moores were required to

notify the County within 30 days after the change in use of their property.8

They clearly were remiss in not doing so. Nonetheless, laches is an equitable

doctrine which cannot be asserted in an action at law. Leedom v. Spano,

647 A.2d 221, 228 (Pa. Super. 1994); Transbel Inv. Co. v. Scott, 26 A.2d

205, 207 (Pa. 1942). Therefore, the doctrine of laches does not apply in this

case.9

        In their fourth issue, Appellants contend that the trial court erred in

concluding that S&K was liable as MMI’s successor. Specifically, they argue

that the evidence did not satisfy the de facto merger exception. There was

no continuity of ownership, management, personnel, physical location, assets

or general business operations.           Appellants’ Brief at 34.   Consequently,

according to Appellants, S&K cannot be held liable for payment of the “roll-

back taxes” under the Lease. Id. at 35. We agree.

____________________________________________


8   72 P.S. § 5490.4(c.1).

9 Here, the trial court concluded that laches did not apply, but on different
grounds. It based this decision on its factual findings that the action was
promptly brought, six months after refusal to pay, and that Taylor and S&K
were not prejudiced. Trial Court Opinion, 8/31/18, at 18. Although the trial
court should not have considered the doctrine of laches in this case, we
conclude that it was harmless error given that the trial court ultimately did
not find laches.



                                          - 18 -
J-A14023-19



      Generally, the issue of successor liability arises when one company sells

or transfers all or a substantial portion of its assets to another company.

Under these circumstances, the latter is not liable for the debts and liabilities

of the transferor simply by virtue of its succession to the transferor's property.

Husak v. Berkel, Inc., 341 A.2d 174, 176 (Pa. Super. 1975). In order to

find that this general rule is not applicable and that the transferee does acquire

such liability, one of the following must be shown: (1) the purchaser expressly

or impliedly agrees to assume such obligation; (2) the transaction amounts to

a consolidation or merger; (3) the purchasing corporation is merely a

continuation of the selling corporation; or (4) the transaction is fraudulently

entered into to escape liability. Continental Ins. Co. v. Schneider, Inc.,

873 A.2d 1286, 1291 (Pa. 2005); Husak, 341 A.2d at 176.

      Although Appellants address this issue under the de facto merger

exception, the trial court concluded that S&K was liable as a successor of MMI

based upon application of the third exception, continuity. As a result, the trial

court held S&K liable for the obligations of MMI, including payment of the “roll-

back taxes” under the Lease. Because the continuity and the de facto merger

exceptions are often considered interrelated, if not the same, and both have

been raised, we examine both under the circumstances of this case.

      Before addressing the specifics of these exceptions, we make several

general observations, which are significant to the outcome of this case. First,

in these types of cases, the analysis typically involves the examination of the

seller corporation’s makeup prior to the sale of its assets compared to the

                                     - 19 -
J-A14023-19



makeup of the acquiring company upon acquisition.            Here, the parties

presented little evidence for the court to review about MMI in 2013 when S&K

acquired MMI’s collateralized assets. Instead, the trial court focused on MMI

as it existed in 2010, ignoring the impact that the stock purchase had on MMI.

Likewise, there was little examination of S&K in 2013. In analyzing S&K’s

successor liability, the trial court should have looked at MMI prior to S&K’s

acquisition of MMI’s assets and S&K after the acquisition for purposes of

determining continuity.

      Moreover, there was no comprehensive review of MMI or S&K at the

time of acquisition in 2013. Instead, the trial court focused on a few facts

that supported application of an exception rather than considering the makeup

and existence of MMI and S&K in their entirety. With that said, we now turn

to the specifics of the continuity and de facto exceptions in this case.

      The continuity exception focuses on situations in which the purchaser is

merely a restructured or reorganized form of the seller. “A mere continuation

occurs where ‘a new corporation is formed to acquire the assets of an extant

corporation, which then ceases to exist.’”         Continental Ins. Co. v.

Schneider, Inc., 810 A.2d 127, 134–35 (Pa. Super. 2002), aff'd, 873 A.2d

1286 (2005) (quoting Knapp v. North Am. Rockwell Corp., 506 F.2d 361,

365 (3rd Cir. 1974) (citations omitted)). Thus, there exists “one corporation

which merely changes its form and ordinarily ceases to exist upon the creation

of the new corporation which is its successor.”      Id. at 134.   The primary

elements of the continuation exception are identity of the officers, directors,

                                     - 20 -
J-A14023-19



or shareholders, and the existence of a single corporation following the

transfer.    Id.; Widerman v. Mayflower Transit, Inc., 1997 WL 539684

(E.D.Pa.1997) (citations omitted). “The continuity exception is very limited.

The exception turns on the continuity of the corporate entity, not the

continuity of the business operation.” Savini v. Kent Mach. Works, Inc.,

525 F.Supp. 711, 717 (E.D. Pa. 1981) (citing Travis v. Harris Corp., 565

F.2d 443, 447 (7th Cir. 1977)).

      In concluding that the continuity exception applied, the trial court

explained:

      S&K has the same officers and shareholders as MMI. S&K does
      the same work as MMI, that is mining and reclamation of mined
      property. S&K obtained the permits and leases to the Moore
      Property that were originally MMI's. The employees that worked
      on the Moore property on behalf of MMI and S&K were also the
      same. These established facts make it clear that S&K was not a
      new or unique company but a mere continuation of MMI with the
      same shareholder and principal, Mr. Taylor. Accordingly, S&K is
      the appropriate successor to MMI for these claims.

Trial Court Opinion, 8/31/18, at 16.

      In reaching its decision, the trial court first concluded that S&K had the

same officers and shareholders as MMI. The trial court, however, compared

MMI in 2010 to S&K in 2013, and did not consider how the acquisition of MMI

by the Holding Company in 2010 affected the makeup and structure of MMI.

Instead, the trial court should have considered MMI’s corporate makeup and

structure in 2013. At that time, Taylor was not a stockholder of MMI. In fact,

he had not been a stockholder in MMI for almost three years. Taylor did not


                                       - 21 -
J-A14023-19



acquire any of MMI’s stock upon foreclosure of the loan.            There was no

evidence that S&K acquired any of MMI’s stock either.

       Additionally, Taylor was not an officer of MMI and had not been an officer

of MMI for almost three years. The evidence regarding the transfer of the

Moore permit indicated that Johnathan Lasko was the president of MMI in

2013. There was no evidence that Lasko became an officer of S&K.

       Next, the trial court considered the fact that S&K acquired the Moore

permit from MMI.10 The evidence revealed that S&K acquired two of MMI’s

permits, two of MMI’s leases, and equipment. However, from the evidence, it

is unclear what portion of MMI’s assets this made up. In 2010, the Stock

Purchase Agreement listed more than two leases and permits and almost 2

million dollars in equipment. As referenced above, there was no examination

of MMI in 2013. Generally, the issue of successor liability arises when there

is a significant transfer of one corporation’s assets to another. Here, it is not

evident that that occurred.        Again though, even if it did, the acquisition of

assets alone, without satisfaction of one the aforementioned exceptions, is not

enough to trigger successor liability.

       The trial court also relied on the fact that two employees from MMI

became employees of S&K. The two employees moved to S&K in late 2012

after the Holding Company ceased operations.               They were equipment

operators. Although they worked on the subject property under the Moore
____________________________________________


10The trial court stated that S&K acquired the Lease for the Moore property
but that is not supported by the record.

                                          - 22 -
J-A14023-19



permit, there is no evidence that these employees were key employees of MMI

and critical to S&K continuing the business of MMI. Moreover, in 2010 the

Stock Purchase Agreement listed 19 employees of MMI, including the two that

eventually transferred to S&K. The transfer of two employees out of 19 does

not constitute continuity of employees as suggested by the trial court.

Additionally, S&K had other employees, about 7 or 8 other than the two from

MMI, and even more employees before that.

      Finally, the trial court failed to make any finding regarding the status of

S&K and MMI after the transfer of the assets. Important to the application of

this exception is that following the transfer, only one entity remains.     Here

the trial court made no finding regarding this factor.     Moreover, upon our

review there was no evidence demonstrating that S&K was the only remaining

corporation.

      Based upon the foregoing, we conclude that the Moore Trust failed to

establish that S&K was a continuation of MMI.

      We next consider the applicability of the de facto merger exception.

When determining if a de facto merger has occurred, Pennsylvania courts

examine four factors to determine the existence of a de facto merger:

      (1) There is a continuation of the enterprise of the seller
      corporation, so that there is continuity of management, personnel,
      physical location, assets, and general business operations.

      (2) There is a continuity of shareholders which results from the
      purchasing corporation paying for the acquired assets with shares
      of its own stock, this stock ultimately coming to be held by the
      shareholders of the seller corporation so that they become a
      constituent part of the purchasing corporation.

                                     - 23 -
J-A14023-19


      (3) The seller corporation ceases its ordinary business operations,
      liquidates, and dissolves as soon as legally and practically
      possible.

      (4) The purchasing corporation assumes those obligations of the
      seller ordinarily necessary for the uninterrupted continuation of
      normal business operations of the seller corporation.

Fizzano Bros. Concrete Prod., Inc. v. XLN, Inc., 42 A.3d 951, 956 (Pa.

2012). In making this inquiry, a court must “examine the substance of the

transaction to ascertain its purpose and true intent.” Philadelphia Elec. Co.

v. Hercules, Inc., 762 F.2d 303, 310 (3d Cir. 1985).

      In concluding that S&K was a successor of MMI, the trial court focused

on the first factor. We agree that the evidence showed that S&K and MMI had

the same address, S&K acquired some of MMI’s assets, and that S&K were in

the same business. However, as discussed above, S&K and MMI did not have

continuity of the same employees, officers or shareholders. Additionally, the

evidence did not show that S&K continued to carry out MMI’s enterprise as a

whole, or that this was intent behind the transaction at issue.

      The second factor has been referred to as continuity of ownership.

Establishment of this factor focuses on the transfer between the shareholders

of the selling and acquiring entities. Here, there was no exchange of stock

between MMI and S&K, or the Holding Company for that matter. Neither S&K

nor Taylor acquired any stock from MMI or the Holding Company. That Taylor

was previously a shareholder in one company’s stock and then a shareholder

in another company, does not constitute continuity ownership.




                                    - 24 -
J-A14023-19



      Next, we consider whether MMI ceased existence. As previously noted,

the trial court made no such finding, and our review of the record, does not

indicate whether MMI continued to exist as a legal entity after S&K acquired

its assets.

      Finally, we consider whether the purchasing corporation assumed those

obligations of the seller ordinarily necessary for the uninterrupted continuation

of normal business operations of the seller corporation. Here, the evidence

disclosed that the only obligation S&K assumed was certain reclamation

activities required on the subject property and another property. However,

the purpose for assuming this responsibility was not for continuing MMI’s

enterprise. Taylor explained that S&K acquired MMI’s permits to complete the

work necessary so that Rockwood would release Taylor from the bonds. The

Holding Company agreed to indemnify Taylor for this under the Stock

Purchase Agreement, but never did so.         Moreover, there was no evidence

regarding any of MMI’s other liabilities or responsibilities and whether S&K

had assumed them as well.         We note that under the Stock Purchase

Agreement, MMI had had many obligations other than the two addressed

during the hearing.

      Based upon the foregoing, we conclude that the Moore Trust failed to

establish that a de facto merger occurred between S&K and MMI.

      Because the evidence was insufficient to demonstrate that the

applicability of either the continuity or de facto exception to the circumstances




                                     - 25 -
J-A14023-19



of this case, we conclude that the trial court erred in finding that S&K was

liable for the “roll-back taxes” as a successor of MMI.

      In their fifth issue, Appellants contend that the trial court erred in

concluding that the Statute of Frauds did not apply. Specifically, Appellants

argue that any promise or agreement to pay the “roll-back taxes” under the

Lease by either Taylor or S&K had to be in writing. According to Appellants,

because there was no such writing, the Moore Trust’s claim is barred.

Appellants’ Brief at 37. We agree.

      The Statute of Frauds provides in pertinent part:

      No action shall be brought . . . . Whereby you charged the
      defendant, upon a special promise, to answer for the debt or
      default of another, unless the agreement upon which such action
      shall be brought, or some memorandum or note thereof, shall be
      in writing, and signed by the party to be charged there with, or
      some other person by him authorized.

33 P.S. § 3. However, the Statute of Frauds does not apply if the main object

of the promisor is to serve his own pecuniary or business purpose. Biller v.

Ziegler, 593 A.2d 436, 440 (Pa. Super. 1991); Acme Equip. Co. v.

Allegheny Steel Corp., 217 A.2d 791, 792 (Pa. Super. 1966).              This

exception, known as the “leading object” or “main purpose” rule, “applies

whenever a promisor, in order to advance some pecuniary or business purpose

of his own, purports to enter into an oral agreement even though that

agreement may be in the form of a provision to pay the debt of another.”

Biller, 593 A.2d at 440.




                                     - 26 -
J-A14023-19



        Here, it is undisputed that there was no written agreement from Taylor

agreeing to pay the “roll-back taxes” of the subject property. However, the

trial court found that the exception to the Statute of Frauds, the leading object

rule, applied. Trial Court Opinion, 8/31/18, at 18. The trial court based its

decision on Taylor’s statement to Mrs. Moore that he guaranteed the contract

in an effort to appease Mrs. Moore and to avoid issues with DEP. As the sole

shareholder of MMI, Taylor did so to protect his pecuniary interest and

business interest. Id. Although the determination as to whether a promisor's

main purpose for making a guaranty was to serve his own pecuniary or

business ends is for the trier of fact, we do not agree that Taylor’s statement

constituted an oral promise to pay MMI’s debts under the Lease.

        The statement made by Taylor was very general and overbroad. It did

not reference specifically any of MMI’s debts or financial obligations, let alone

the “roll-back taxes”. Moreover, Taylor did not make these statements during

a conversation about moneys owed under the Lease. Instead, Taylor made

the statements during a discussion with Mrs. Moore about her concerns

regarding the condition of the property and environmental compliance. We

therefore conclude that Taylor did not agree to pay MMI’s debts, and, in

particular, did not promise to pay the “roll-back taxes”. Given the cautionary

purpose for which the Statute of Frauds exists,11 as well as the higher standard
____________________________________________



11   We have previously explained the purpose of this rule:




                                          - 27 -
J-A14023-19



of proof that our courts have required to establish an alleged oral promise, 12

we must be judicious in applying the leading object rule. Here, there was

insufficient evidence to prove that Taylor promised to pay MMI’s debt under

the Lease, including MMI’s obligation to pay “roll-back taxes”.

       In sum, S&K was not obligated to pay the “roll-back taxes” as it was not

a successor to MMI. Furthermore, Taylor was not obligated to pay the taxes,

as he never specifically promised to pay them, and his general promise to take

care of it was not in writing.

       Judgment reversed as to S&K and Taylor.

       Judge Musmanno joins the memorandum.

       Judge Ott concurs in the result.


____________________________________________


       Promises to pay the debt of another must be in writing for at least
       two reasons. The first is evidentiary. The second, cautionary.

                                          ****

       In addition to its evidentiary role, the provision serves a
       cautionary function. By bringing home to the prospective surety
       the significance of his act, it guards against ill-considered action.
       Otherwise, he might lightly undertake the engagement, unwisely
       assuming that there is only a remote possibility that the principal
       will not perform his duty....

       E.A. Farnsworth, Contracts § 6.3 (1982).

Thomas A. Armbruster, Inc. v. Barron, 491 A.2d 882, 883–84 (Pa. Super.
1985) (emphasis in original).
12Jefferson-Travis, Inc. v. Giant Eagle Markets, Inc., 393 F.2d 426, 431
(3d Cir. 1968)


                                          - 28 -
J-A14023-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2019




                          - 29 -